11/21/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned on Briefs October 27, 2022

      STATE OF TENNESSEE v. ROBERT LANCASTER STEED, JR.

                  Appeal from the Criminal Court for Knox County
                      No. 115769         Scott Green, Judge
                     ___________________________________

                           No. E2022-00145-CCA-R3-CD
                       ___________________________________

In 2019, the Defendant, Robert Lancaster Steed, Jr., pleaded guilty to evading arrest, false
imprisonment, domestic assault, and theft. The trial court sentenced the Defendant, by
agreement of the parties, to an effective sentence of six years of probation. After several
violations, the trial court ultimately revoked the Defendant’s probation and ordered him to
serve his sentence in the Department of Correction. On appeal, the Defendant contends
that his poor performance on probation was due to his drug addiction, so the trial court
should have ordered a period of confinement followed by intensive outpatient substance
abuse and mental health treatment. After review, we affirm the trial court’s judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., P.J., and CAMILLE R. MCMULLEN, J., joined.

Clinton Evan Frazier, Maryville, Tennessee, for the appellant, Robert Lancaster Steed, Jr.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Assistant
Attorney General; Charme P. Allen, District Attorney General; and Joseph Welker,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                        OPINION
                                         I. Facts

       This case arises from a domestic assault incident during which the Defendant drove
his father’s vehicle, without permission, into the victim’s house, assaulted her, and then
forced her to get into his car and leave with him. For these events, the Knox County grand
jury indicted the Defendant for evading arrest, Count 1, false imprisonment, Count 2,
domestic assault, Count 3, and theft of property valued between $1,000 and $10,000, Count
4. The Defendant pleaded guilty to all four of the indicted offenses.
       The transcript of the guilty plea is not included in the record; however, we glean the
underlying facts of this case from the presentence investigation report, which summarizes
the facts as follows:

               The warrant alleges that on or about Monday, February 18, 2019, at
       21:48 hours officers responded to an aggravated assault call . . . [on]
       Sunshine Circle, Knoxville. While in route to the above location, officers
       received information that a black male had driven a blue Dodge Caravan . . .
       into the residence . . . [on] Sunshine circle and was then beating a female. At
       this time officers arrived on scene and observed the Defendant leaving the
       scene in a blue Caravan. Officers initiated primary emergency lights and
       siren in an attempt to stop the Defendant, however, the Defendant did not
       stop and officers pursued the vehicle reaching speeds of 97 MPH. The
       Defendant was weaving in and out of traffic and running red lights
       endangering the lives of other drivers and pedestrians, as well as, the life of
       the victim . . . who was put in the situation against her will. The Defendant
       stopped at Bradshaw Gardens at Fountain Drive, Knoxville, where the victim
       bailed out of the front passenger side of the vehicle in an attempt to escape
       the vehicle. The Defendant then pulled onto Fountain Drive and exited the
       vehicle where he was taken into custody. Officers spoke with the victim who
       stated that the Defendant had pushed her which caused her to fall down.
       Officers observed a fresh abrasion on her elbow. The victim also stated she
       did not want to go with the Defendant, but the Defendant grabbed her and
       shoved her in the vehicle with him, knowing she did not want to go with him.
       The Defendant also admitted that he saw the police attempting to stop him
       and chose not to stop. The Defendant also said that the victim was pleading
       with him to stop the vehicle. A search of the vehicle revealed under 10 grams
       of a green leafy substance in a clear plastic baggy believed to be marijuana
       and a pipe with what is believed to be marijuana residue. An investigation
       revealed that the vehicle belongs to the victim’s father and that the Defendant
       did not have permission to drive it. Officers spoke with multiple witnesses
       at [the Sunshine Circle address] who stated that the Defendant and victim
       were in an argument when the Defendant hit the victim and then got into the
       vehicle and dr[o]ve it towards the victim, but lost control and collided with
       the residence at the above address. An NCIC records check revealed an
       outstanding warrant on file for the Defendant for simple possession and it
       showed that he had a revoked license. The Defendant could also not provide
       proof of financial responsibility for the vehicle. . . .



                                             2
        The presentence report also included the Defendant’s extensive criminal record, his
mental health diagnoses, and his life-long issue with substance abuse. On June 21, 2019,
the trial court sentenced the Defendant to an effective sentence of six years of probation.

       On September 11, 2019, the trial court issued a probation violation warrant based
on the Defendant’s probation officer’s allegation that the Defendant failed to report for
intake on or about August 20, 2019, and August 27, 2019. On October 8, 2019, the trial
court amended this warrant to include that the Defendant had also violated his probation
by being arrested on or about October 3, 2019, for theft of property valued between $2,500
and $10,000.

       On October 30, 2019, the trial court found the Defendant indigent and ordered that
the Defendant be released on his own recognizance. It continued the case until November
21, 2019.

       At the November 21, 2019 hearing, the trial court noted that the Defendant had had
a positive drug screen. It ordered that the Defendant report to the Knox County Jail on
November 29, 2019, at 6 pm to serve a forty-eight-hour sanction. It also issued a mittimus
to the Knox County Sheriff’s Department and continued the case to January 8, 2020.

       On December 3, 2019, the trial court again amended the original probation violation
warrant to include that the Defendant had not followed the rules of probation and failed to
turn himself in to the Knox County Jail as ordered on November 29, 2019. The warrant
further alleged that the Defendant had illegal drugs in his possession and had tested positive
for THC on the morning of November 21, 2019. At a follow-up appointment on the same
day, he tested positive for cocaine and methamphetamine, but not THC.

        On March 31, 2020, the trial court again amended the probation warrant to include
that the Defendant had again violated his probation by being arrested on March 27, 2020,
for simple possession/casual exchange of methamphetamine and for possession of drug
paraphernalia. The amendment further alleged that the Defendant had failed to report his
arrest to his probation officer and that he was found in possession of approximately 29
grams of marijuana and 0.5 grams of methamphetamine on or about March 27, 2020, when
arrested.

      On April 7, 2020, the trial court ordered that the Defendant be released on his own
recognizance and continued the case until June 11, 2020.

       On August 5, 2020, the trial court amended the probation violation warrant to
include that the Defendant failed to follow the recommendation of his social worker and
probation officer that he refrain from using illegal drugs as evidenced by his positive drug
                                              3
screen for methamphetamine on July 13, 2020. The warrant also was amended to allege
that he was in possession of and used methamphetamine as evidenced by his positive test
result.

      On August 14, 2020, the trial court ordered that the Defendant be released on his
own recognizance and continued the case to August 31, 2020.

       On December 2, 2020, the trial court amended the probation violation warrant to
include that the Defendant failed to report for his relapse prevention class on November 5,
12, and 19, of 2020. The Defendant also tested positive for methamphetamine and
amphetamine on November 23, 2020.

       On February 16, 2021, the trial court amended the probation violation warrant to
include that the Defendant had absconded from supervision. At a hearing on March 16,
2021, the trial court released the Defendant on his own recognizance and continued the
case until March 17, 2021.

       On April 5, 2021, the trial court issued a capias for the Defendant’s arrest. Shortly
thereafter, on May 3, 2021, the trial court amended the probation violation warrant to
include that the Defendant had failed to report to his probation officer on April 5 and 19,
2021, and that he tested positive for methamphetamine and amphetamine on April 1, 2021.

        At a hearing on July 1, 2021, the parties informed the trial court that the Defendant
had some health issues, including congestive heart failure. The Defendant’s attorney stated
that the Defendant intended to admit that he violated his probation and submit himself into
custody. The Defendant then admitted his violation of his probation. At the Defendant’s
attorney’s request, the trial court agreed to a referral to Community Alternative to Prison
Program (“CAPP”). The trial court continued the case to August 12, 2021.

       At a hearing on August 9, 2021, the Defendant’s attorney informed the trial court
that CAPP had rejected the Defendant as a suitable candidate. The Defendant’s attorney
asked for a referral to the Day Reporting Center Program (“DRC”). The trial court agreed,
noting that those referrals were taking some time and that the Defendant would remain in
custody pending the referral. The Defendant’s attorney asked that the Defendant be
released pending the referral, and the trial court denied the request. The trial court
continued the case to October 8, 2021.

       At a hearing on October 8, 2021, the Defendant’s attorney informed the trial court
that the DRC had denied the Defendant’s referral. The attorney further said that the
Defendant had a “very, very serious drug problem which he has not really addressed.” The
attorney stated that when the DRC reviewed the Defendant, one of the concerns it listed
                                             4
included a recorded phone call from jail between the Defendant and another person. In the
phone call, the report stated, the Defendant discussed his “complete lack of desire to attend
the DRC program and had an aggressive tone towards the person with which he was in
communication with.” The Defendant’s attorney provided context to that conversation
saying that it was him to whom the Defendant was speaking and that the Defendant was
“venting” and not in an emotional state to adequately convey his true desires.

       The trial court noted that judgment in this case was entered August 5, 2019, and that
the Defendant had been before him in revocation status on twenty-five occasions. The trial
court noted that he had given the Defendant repeated chances but that the Defendant never
complied with the terms of his probation.

       The Defendant spoke on his own behalf and implored the trial court for another
chance. The trial court acquiesced and offered the Defendant the chance to do a ninety-
day Intensive Treatment Program (“ITP”). While offering the Defendant no promises, he
said that he would reevaluate if the Defendant successfully completed the program.

       At a hearing on February 3, 2022, the trial court noted that DRC and CAPP did not
want to work with the Defendant. The State’s attorney said that the Defendant had had so
many repeat violations that the Enhanced Probation office did not want to work with him.
The Defendant’s attorney stated that the Sheriff’s Office had come up with a plan for re-
entry into probation that was detailed. He further stated that the Defendant had successfully
completed ITP, two anger management classes, a time management class, a substance
abuse education class, and a behavior change class. The Defendant’s attorney noted the
difference in the Defendant’s demeanor and behavior since completing his classes.

       The trial court found that the Defendant had violated the terms of his probation, and
it revoked the Defendant’s probation. It then ordered that he serve the balance of his
sentence in confinement, with credit for time served. The trial court noted that the
Defendant would not have much more time to serve before being released, waived all of
his court costs, and wished him success. It is from this judgment that the Defendant
appeals.

                                         II. Analysis

       On appeal, the Defendant does not contest the basis for his probation violation. He
instead asserts that the trial court “in its exercise of discretion, should elect to impose split
confinement and furlough him for intensive outpatient treatment with ITP and mental
health treatment . . . .” The State counters that, upon a finding that the Defendant has
violated the terms of his probation, the trial court has the authority to order the Defendant
to serve his sentence in confinement. We agree with the State.
                                               5
       A trial court’s authority to revoke a suspended sentence is derived from Tennessee
Code Annotated section 40-35-310 (2018), which provides that the trial court possesses
the power “at any time within the maximum time which was directed and ordered by the
court for such suspension, . . . to revoke . . . such suspension” and cause the original
judgment to be put into effect. A trial court may revoke probation upon its finding by a
preponderance of the evidence that a violation of the conditions of probation has occurred.
T.C.A. § 40-35-311(e) (2018). “In probation revocation hearings, the credibility of
witnesses is to be determined by the trial judge.” If a trial court revokes a defendant’s
probation, options include ordering confinement, ordering the sentence into execution as
originally entered, returning the defendant to probation on modified conditions as
appropriate, or extending the defendant’s period of probation by up to two years. T.C.A.
§§ 40-35-308(a), (c), -310 (2018); see State v. Hunter, 1 S.W.3d 643, 648 (Tenn. 1999).

       The judgment of the trial court in a revocation proceeding, including the
consequences of the revocation, is entitled to a presumption of reasonableness unless there
has been an abuse of discretion. See State v. Dagnan, 641 S.W.3d 751, 759 (Tenn. 2022);
see also State v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001); State v. Smith, 909 S.W.2d
471, 473 (Tenn. Crim. App. 1995). This is true “so long as the trial court places sufficient
findings and the reasons for its decisions as to the revocation and the consequence on the
record. It is not necessary for the trial court’s findings to be particularly lengthy or detailed
but only sufficient for the appellate court to conduct a meaningful review of the revocation
decision.” See Dagnan, at 759. Further, a finding of abuse of discretion “‘reflects that the
trial court’s logic and reasoning was improper when viewed in light of the factual
circumstances and relevant legal principles involved in a particular case.’” Id. at 555
(quoting State v. Moore, 6 S.W.3d 235, 242 (Tenn. 1999)).

      The record in this case provided substantial evidence to support the trial court’s
revocation of probation, as the Defendant admitted his violations. State v. Glendall D.
Verner, No. M2014-02339-CCA-R3-CD, 2016 WL 3192819, at *7 (Tenn. Crim. App., at
Nashville, May 31, 2016), perm. app. denied (Tenn. Sept. 30, 2016).

        After the trial court found that the Defendant had violated the terms of his probation,
it retained discretionary authority, pursuant to Tennessee Code Annotated section 40-35-
310(b), to order the Defendant to serve his sentence in incarceration. The determination of
the proper consequence of a probation violation embodies a separate exercise of discretion.
Hunter, 1 S.W.3d at 647; see also Dagnan, 641 S.W.3d at 759. Case law establishes that
“an accused, already on probation, is not entitled to a second grant of probation or another
form of alternative sentencing.” State v. Jeffrey A. Warfield, No. 01C01-9711-CC-00504,
1999 WL 61065, at *2 (Tenn. Crim. App., at Nashville, Feb. 10, 1999), perm. app. denied
(Tenn. June 28, 1999).
                                               6
        We conclude that the trial court did not abuse its discretion when it found that the
Defendant had violated his probation. As the trial court noted, the Defendant’s original
sentence arises from serious offenses that involved the risk of death. Further, the trial court
had given the Defendant multiple chances, including a short duration of jail time, to remain
on probation following prior violations of probation. The Defendant never successfully
complied with the terms of his probation, despite being given multiple chances. As such,
the trial court retains discretionary authority to order that the Defendant serve the balance
of his sentence in confinement. We conclude that the trial court did not abuse its discretion.
Therefore, the Defendant is not entitled to relief.

                                      III. Conclusion

       For the foregoing reasons, we affirm the trial court’s judgment.




                                               ____________________________________
                                                    ROBERT W. WEDEMEYER, JUDGE




                                              7